DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
	Claims 1-20 are pending of which claims 1, 13 and 18 are in independent form. 
	Claims 1-20 provisionally rejected on the ground of nonstatutory double patenting.
Claims 1-20 are rejected under 35 U.S.C. 103.  

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of copending Application No. US 20200065342 A1 and claims 10-20 of copending Application US 20200034764 A1 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention 


Claim 1, 6, 7 and 12-19 are rejected under 35 U.S.C. 103 as being unpatentable over KASRAVI; Kas et al. (US 20180032620 A1) [Kasravi] in view IMBRUCE; Doug et al. (US 20170193107 A1) [Imbruce].

	Regarding claims 1, 13 and 18, Kasravi discloses, a system comprising: a processing system; and one or more computer-readable storage media storing instructions that are executable by the processing system to implement: a curation engine module to generate curated data from a set of user data pertaining to a user profile (FIG. 4 is a flowchart of an example method for performing a search using a personalized profile of a user to acquire more relevant search results, by modifying a search query using contextual keywords of the user's personalized profile ¶ [0004]. As has been described, the contextual keywords of the user's personalized profile are retrieved and added or appended to the user's search query to generate a modified search query that will likely provide search results that are more relevant to the user ¶ [0040]. The computing device 904 modifies the search query based on the user's personalized profile and returns search results for the modified query back to the user computing device 902 per the arrow 910 ¶ [0054]);
an insight engine module and a headline generator module implemented cooperatively to: detect a system-generated trigger event indicating that a headline pertaining to the curated data is to be generated (In general, contextual keyword extraction is performed using natural language processing ( NLP) techniques. NLP techniques permit computing devices to derive meaning from the human-entered natural language input of the contextual information of the contextual information sources. NLP techniques can employ machine learning, such as statistical machine learning, techniques. Other 
 extract insight data that meets a defined criterion for the headline based on an analysis of the curated data (See Figs. 2 and 3, extracting updated contextual data to modify the personalized profile; wherein the personalized profile is used to generated targeted results [see Fig. 4]);
and generate the headline based on summarization data that describes one or more attributes of the extracted insight data (see Figs. 1-4, Examiner specifies that Figs. 1-3 disclose generating/modifying the user profile (summarized data) based on the extracted information (insight data) and generating personalized search results based on user profile (generating headline)). 
However Kasravi does not explicitly facilitate a story narrator module and an animator module implemented cooperatively to: output the headline; and cause an expanded representation of the extracted insight data to be presented based on a selection of the headline.
Imbruce discloses, a story narrator module and an animator module implemented cooperatively to: output the headline (FIG. 10 is an illustration of an exemplary search engine results 
and cause an expanded representation of the extracted insight data to be presented based on a selection of the headline (According to some implementations, system and methods herein may allow for search results of improved nature, such as results that are interactive, expanded, deeper and/or richer as a function of mixed-media components, as well as improved value to all participants and improved user experience, among other benefits ¶ [0013]. An expander button 615 may also be included to allow for the mixed-media information in the module to be displayed in a full screen format ¶ [0065], [0068], [0087]).
It would have been obvious to one ordinary skilled in the art at the time of the present invention to combine the teachings of the cited references because Imbruce’s system would have allowed Kasravi to facilitate a story narrator module and an animator module implemented cooperatively to: output the headline; and cause an expanded representation of the extracted insight data to be presented based on a selection of the headline. The motivation to combine is apparent in the Kasravi’s reference, because there is a need to there is a need for systems and methods that provide other beneficial functionality or advantages to parties involved with search.

Regarding claim 6, the combination of Kasravi and Imbruce discloses, wherein one or more of the curation engine module or the insight engine module is configured to determine one or more performance metrics associated with the user profile, and wherein the insight engine module is further implemented to extract insight data that has a threshold correlation to the one or more performance metrics (Kasravi: see Figs. 1-4, Examiner specifies that Figs. 1-3 disclose generating/modifying the user profile (summarized data) based on the extracted information (insight data) and generating personalized search results based on user profile (generating headline)).

Regarding claim 7, the combination of Kasravi and Imbruce discloses, wherein the headline generator module is further implemented to: generate headline candidates that are each based on different instances of the summarization data; rank the headline candidates based on their respective relevance to one or more performance metrics associated with the user profile; and select a headline candidate based on its respective ranking, wherein the generated headline is based on the selected headline candidate (Kasravi: see Figs. 1-4, Examiner specifies that Figs. 1-3 disclose generating/modifying the user profile (summarized data) based on the extracted information (insight data) and generating personalized search results based on user profile (generating headline). Additionally examiner specifies that providing search results based on the user profile can be interpreted as ranking results based on user profile).

Regarding claims 12 and 15, the combination of Kasravi and Imbruce discloses, wherein the defined criterion for the headline pertains to one or more of an analogy, an anomaly, an outlier, or segmentation data identified in the curated data (Imbruce: The underlying device technologies may be provided in a variety of component types, e.g., metal-oxide semiconductor field-effect transistor ("MOSFET") technologies like complementary metal-oxide semiconductor ("CMOS"), bipolar technologies like emitter-coupled logic ("ECL"), polymer technologies (e.g., silicon-conjugated polymer and metal-conjugated polymer-metal structures), mixed analog and digital, and so on ¶ [0145])

Regarding claim 14, the combination of Kasravi and Imbruce discloses, wherein the user profile data identifies one or more of user location information, user preferences, or a scheduled calendar event, and wherein the trigger event is based on one or more of the user location information, the user preferences, or the scheduled calendar event (Kasravi: In the method 500, the user's current context is determined (502). The current context of the user includes the circumstances surrounding the user's present situation. For instance, the current context can include or be based on the current time and/or day, the user's current location, the computing device that the user is currently using to perform a search, and so on ¶ [0044]. Also see claims 2 and 3. see Figs. 1-4, Examiner specifies that Figs. 1-3 disclose generating/modifying the user profile (summarized data) based on the extracted information (insight data) and generating personalized search results based on user profile (generating headline). Additionally examiner specifies that providing search results based on the user profile can be interpreted as ranking results based on user profile).

Regarding claim 16, the combination of Kasravi and Imbruce discloses, wherein the expanded representation of the headline comprises a narrated analytics playlist that discusses an effect of the contextual information on the one or more performance metrics (Imbruce: According to some implementations, system and methods herein may allow for search results of improved nature, such as results that are interactive, expanded, deeper and/or richer as a function of mixed-media components, as well as improved value to all participants and improved user experience, among other benefits ¶ [0013]. An expander button 615 may also be included to allow for the mixed-media information in the module to be displayed in a full screen format ¶ [0065], [0068], [0087]).

Regarding claims 17 and 19, the combination of Kasravi and Imbruce discloses, wherein the one or more headlines include multiple headlines that pertain to the one or more performance metrics and the contextual information, the method further comprising outputting the multiple headlines in a ranked order based on, for each of the multiple headlines, an impact of the contextual information on the performance metric (Kasravi: see Figs. 1-4, Examiner specifies that Figs. 1-3 disclose generating/modifying the user profile (summarized data) based on the extracted information (insight data) and generating personalized search results based on user profile (generating headline)).


Claims, 2-4 are rejected under 35 U.S.C. 103 as being unpatentable over KASRAVI in view of IMBRUCE in view of Rose; Robert Brett et al. (US 20180268022 A1) [Rose].

Regarding claim 2, the combination of Kasravi and Imbruce discloses, a temporal event generated based on a previously-observed user activity, and wherein at least some of the extracted insight data pertains to the previously-observed user activity (Imbruce: A personalized profile is loosely defined; it can be created/identified based any information/preference/interests/tendency/trend in activities that are associated with a user. In some embodiments, the personalized profile includes search preferences of the user; e.g., created by tracking the search activities of the user; by providing the means/user interface for the user to enter such information ¶ [0096]. such as information related to their usage on web sites, user search history and so forth. Together, this user profile includes data that are actively collected directly from the user, and passively collected based on user activity ¶ [0100]. The databases, unstructured data and metadata may also be ranked based on a user profile, user search history, user preferences, user customization, social network connections, and advertiser. For example, user search history may indicate that a user frequently visits only a handful of websites, for which 
However neither Kasravi nor Imbruce explicitly facilitates wherein the headline generator module is configured to detect the trigger event as one or more of: a periodic event indicating that one or more headlines are to be generated on a predefined periodic basis; a detected calendar event, and wherein at least some of the extracted insight data pertains to the calendar event.
Rose discloses, wherein the headline generator module is configured to detect the trigger event as one or more of: a periodic event indicating that one or more headlines are to be generated on a predefined periodic basis; a detected calendar event, and wherein at least some of the extracted insight data pertains to the calendar event (Query scheduling module 274 may automatically schedule, for at least one of the plurality of search queries, the respective time during the event to search the corresponding search query. For example, for live events such as sports, parades, and political events, query scheduling module 274 may create a curated flow dynamically. Because there could many people experiencing the same event at the same time, query scheduling module 274 may create the curated flow once and share the curated flow with as many other computing devices as necessary for simultaneous execution at each respective device. Even though a curated flow may be shared, some personalization could still occur, for example, refraining from executing a search of a particular search query based on personal preferences of users ¶ [0066]. Also see [abstract], ¶ [0007]-[0010], [0034], [0047], [0064]-[0071]).
It would have been obvious to one ordinary skilled in the art at the time of the present invention to combine the teachings of the cited references because Rose’s system would have allowed Kasravi and Imbruce to facilitate wherein the headline generator module is configured to detect the trigger event as one or more of: a periodic event indicating that one or more headlines are to be generated on a predefined periodic basis; a detected calendar event, and wherein at least some of the extracted insight 

Regarding claim 3, the combination of Kasravi, Imbruce and Rose discloses, wherein the instructions are further executable by the processing system to implement a calendar module to track calendar events for the system, and wherein one or more of the insight engine module or the headline generator module is further implemented to detect the system-generated trigger event based on a notification of a calendar event from the calendar module (Rose: Query scheduling module 274 may automatically schedule, for at least one of the plurality of search queries, the respective time during the event to search the corresponding search query. For example, for live events such as sports, parades, and political events, query scheduling module 274 may create a curated flow dynamically. Because there could many people experiencing the same event at the same time, query scheduling module 274 may create the curated flow once and share the curated flow with as many other computing devices as necessary for simultaneous execution at each respective device. Even though a curated flow may be shared, some personalization could still occur, for example, refraining from executing a search of a particular search query based on personal preferences of users ¶ [0066]. Also see [abstract], ¶ [0007]-[0010], [0034], [0047], [0064]-[0071]).

Regarding claim 4, the combination of Kasravi, Imbruce and Rose discloses, wherein one or more of the insight engine module or the headline generator module are further implemented to extract the insight data based on the insight data correlating to subject matter of the calendar event. (Kasravi: see Figs. 1-4, Examiner specifies that Figs. 1-3 disclose generating/modifying the used profile .


Claims 5, 10 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over KASRAVI in view of IMBRUCE in view of Roberts; Tara U. et al. (US 20190102681 A1) [Roberts].

Regarding claim 5, the combination of Kasravi and Imbruce clearly shows a device for performing the methods of claim 1 and 6. Therefore the rejection of claim 1 and 6 applies to claim 10.
However neither one of Kasravi or Imbruce explicitly facilitates wherein the instructions are further executable by the processing system to implement a machine learning model trained using training data pertaining to the defined criterion for the headline, the machine learning model further implemented to take the curated data as input, and to output the extracted insight data.
Roberts discloses, wherein the instructions are further executable by the processing system to implement a machine learning model trained using training data pertaining to the defined criterion for the headline, the machine learning model further implemented to take the curated data as input, and to output the extracted insight data (Various machine-learning techniques may be used to generate learned data. For example, a machine-learning technique may use decision-tree learning, association-rule learning, an artificial neural network, deep learning, inductive logic programming, a support vector machine, clustering, a Bayesian network, reinforcement learning, representation learning, similarity and metric learning, sparse dictionary learning, a genetic algorithm, or rule-based machine learning ¶ [0037]. Such limits can allow a machine-learning model to continue to collect data pertaining to various options and continue to modify one or more parameters through learning. When there are only two options, a single interface component may be provided to identify relative bias and 
It would have been obvious to one ordinary skilled in the art at the time of the present invention to combine the teachings of the cited references because Roberts’ system would have allowed Kasravi and Imbruce to facilitate wherein the instructions are further executable by the processing system to implement a machine learning model trained using training data pertaining to the defined criterion for the headline, the machine learning model further implemented to take the curated data as input, and to output the extracted insight data. The motivation to combine is apparent in the Kasravi and Imbruce’s reference, because there is a need to improve reaction to the potential variability across a population of data ingesters and optimally handle requests and therefore improving the accessibility and complexity of multiple types of communication channels.

Regarding claim 10, the combination of Kasravi, Imbruce and Roberts discloses, wherein the instructions are further executable by the processing system to implement a proximity platform module to: obtain learning data pertaining to headline generation for multiple other user profiles without accessing private data of the multiple other user profiles used to generate the learning data; and cause the learning data to be provided for use by one or more of: the curation engine module for use in generating the curated data from the set of user data; or the insight engine module for use in extracting the insight data based on the analysis of the curated data (Roberts: Various machine-learning techniques may be used to generate learned data. For example, a machine-learning technique may use decision-tree learning, association-rule learning, an artificial neural network, deep learning, inductive logic programming, a support vector machine, clustering, a Bayesian network, reinforcement learning, representation learning, similarity and metric learning, sparse dictionary learning, a genetic algorithm, or rule-based machine learning ¶ [0037]. Such limits can allow a machine-learning model to continue to collect data pertaining to various options and continue to modify one or more parameters through learning. When there are only two options, a single interface component may be provided to identify relative bias towards one option versus the other ¶ [0098]. In response to the detecting that the trajectory has reached the first branching node, first learned data generated by processing first user data using a machine-learning technique is retrieved. The first user data includes user attributes for a set of other users…In response to the detecting that the trajectory has reached the second branching node, second learned data generated by processing second user data using the machine-learning technique is retrieved. The second user data includes at least some user attributes not included in the first user data ¶ [0003]. Thus, a profile data populator 122 at machine learning data platform 105 can generate profile data corresponding to one or more individual users for particular clients and can customize which field values are included in the profile data for individual clients ¶ [0031]. Also see ¶ [0047], [0063], [0120]. Also see ¶ [0167], [0168], [0170] and [0180]).

Regarding claim 11, the combination of Kasravi, Imbruce and Roberts discloses, wherein the learning data represents data that is usable to configure one or more of a machine learning model that is leveraged by the curation engine module for use in generating the curated data from the set of user data, or a machine learning model that is leveraged by the insight engine module for use in extracting the insight data based on the analysis of the curated data (see machine learning in connection with user profile and search results ¶ [0023], [0027], [0031], [0032], [0039], [0041]-[0044]. Also see ¶ [0167], [0168], [0170] and [0180]).


Claims 8, 9 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over KASRAVI in view of IMBRUCE in view of Sharp; Oliver et al. (US 20180349362 A1) [Sharp].

Regarding claim 8, the combination of Kasravi and Imbruce clearly shows a device for performing the methods of claim 1 and 6. Therefore the rejection of claim 1 and 6 applies to claim 10.
However neither one of Kasravi or Imbruce explicitly facilitates wherein the instructions are further executable by the processing system to implement a deduplicator module to: identify headline candidates that are each based on different instances of the summarization data; compare the headline candidates to identify one or more duplicate headline candidates; and remove the one or more duplicate headline candidates from consideration for the generated headline.
Sharp discloses, wherein the instructions are further executable by the processing system to implement a deduplicator module to: identify headline candidates that are each based on different instances of the summarization data; compare the headline candidates to identify one or more duplicate headline candidates; and remove the one or more duplicate headline candidates from consideration for the generated headline (FIG. 20 is a display page illustrating de-duplication of identified search results ¶ [0028]. Also see  ¶ [0162]-[0165], [0194]-[0195]); and 
It would have been obvious to one ordinary skilled in the art at the time of the present invention to combine the teachings of the cited references because Sharp’s system would have allowed Kasravi and Imbruce to facilitate wherein the instructions are further executable by the processing system to implement a deduplicator module to: identify headline candidates that are each based on different instances of the summarization data; compare the headline candidates to identify one or more duplicate headline candidates; and remove the one or more duplicate headline candidates from consideration for the generated headline. The motivation to combine is apparent in the Kasravi and Imbruce’s reference, because there is a need for a system that learns about the interests of each user and identifies the most compelling and relevant information that is accessible to them.

Regarding claims 9 and 20, the combination of Kasravi, Imbruce and Sharp discloses, wherein the deduplicator module is further implemented to compare the headline candidates to identify the one or more duplicate headline candidates by: generating a headline identifier for each headline candidate by combining headline parameters for each headline candidate and hashing the combined headline parameters to generate a hash code that represents the headline identifier for each headline candidate; and comparing the headline identifiers to determine that a headline identifier for the one or more duplicate headline candidates matches at least one other headline candidate (Sharpe: As the contents of items are indexed, a hash code is computed for each item based at least in part on its contents (see below for details). This hash code is, with high probability, unique across all the items ¶ [0165], [0198]).


Conclusion
The examiner requests, in response to this Office action, support be shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and line no(s) in the specification and/or drawing figure(s). This will assist the examiner in prosecuting the application.
When responding to this office action, Applicant is advised to clearly point out the patentable novelty which he or she thinks the claims present, in view of the state of the art disclosed by the references cited or the objections made. He or she must also show how the amendments avoid such references or objections See 37 CFR 1.111(c).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMAD S ROSTAMI whose telephone number is (571)270-1980. The examiner can normally be reached Mon-Fri From 9 a.m. to 5 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hosain T Alam can be reached on (571)272-3978. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 





3/25/2022
/MOHAMMAD S ROSTAMI/               Primary Examiner, Art Unit 2154